Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 10/20/2021 has been entered.  All previous 112 rejections and objections have been withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamiyama (JP08093701A) in view of Delachapelle (US 4,670,223).
Claim 1:  Kamiyama discloses a compression group (Fig. 1) comprising at least one volumetric compressor (note compressor AP1) for the compression of air drawn from the outside environment (Fig. 1), a system for drying the compressed air operatively associated with said at least one volumetric compressor (Fig. 1, note dryer DR1), said compression group comprising a tank (note accumulator tank AT1) for 
Kamiyama is silent about a group for cooling said compressed air positioned downstream of and in fluid communication with said tank and upstream of and in communication with the dryer.  However, Delachapelle teaches a group for cooling (11) compressed air positioned downstream of and in fluid communication with a tank (6/6’) and upstream of an in communication with the dryer (16/16’).  It is important for compressed air to be cooled as its high temperature can damage downstream equipment or cause overheating, leading to costly repairs and/or downtime.  It would have been obvious before the effective filing date of the invention to include a group for 
Claim 2:  Kamiyama and Delachapelle teach the previous limitations.  Kamiyama further discloses a group (MT1/FT1) for filtering said compressed air positioned adjacent with respect to the dryer (DR1); as can be appreciated from Delachapelle (see Fig. 1) teaching about its positioning of its group for cooling among its filter group and dryer, the group for filtering could be interposed between and in fluid communication with said cooling group and said dryer.
Claim 3:  Kamiyama and Delachapelle teach the previous limitations.  Kamiyama further discloses that said filtering group comprises a first filter (one of MT1/FT1) and a second filter (the other of MT1/FT1) in series with each other and in mutual fluid communication (Fig. 1).
Claim 4:  Kamiyama and Delachapelle teach the previous limitations.  Kamiyama further discloses that said first filter and said second filter have respective filtering 4Attorney Docket: 374-630 capacities, said first filter (MT1) being configured for reducing the moisture content of the compressed air (Examiner noting that MT1 is for “oil mist” moisture particles) exiting from said cooling group and said second filter (FT1) being configured for removing possible dust or dirt present in the compressed air exiting from said cooling group (Examiner noting that basic filter roles include removing dust/dirt).
Claim 5:  Kamiyama and Delachapelle teach the previous limitations.  Kamiyama is silent about filtering capacities; however, Delachapelle teaches a filter arrangement in which a first filter (21) has a filtering capacity on the order of one micrometer (see col. 5, lines 55-56) and said second filter (22) has a filtering capacity on the order of .
Claims 6-7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamiyama (JP08093701A) in view of Delachapelle (US 4,670,223) and in further view of Setoyama (JP63235678A).
Claim 6:  Kamiyama and Delachapelle teach the previous limitations.  Kamiyama is silent about drive means adapted to selectively drive the actuation of said at least one volumetric compressor as a function of the value of the pressure inside said tank, wherein said drive means are configured for detecting the value of the pressure within said tank and to compare it with pre-established reference values.  However, Setoyama teaches a compression system setup whose drive means (2/12/12a/7) are adapted to selectively drive the actuation of said at least one volumetric compressor as a function of the value of the pressure inside said tank (see Fig. 3), wherein said drive means are configured for detecting the value of the pressure within said tank (via 12a) and to compare it with pre-established reference values (see Fig. 3).  It would have been obvious before the effective filing date of the invention to utilize the selective actuation of the drive means as taught by Setoyama in the apparatus of Kamiyama to prevent overheating of an associated drive motor.
Claim 7:  Kamiyama, Delachapelle and Setoyama teach the previous limitations.  Setoyama further discloses that said drive means comprise a pressure switch (12, 
Claim 9:  Kamiyama, Delachapelle and Setoyama teach the previous limitations.  Kamiyama, as modified by Setoyama, further teaches that said second section upstream of said dryer is provided at least downstream of said drive means associated with said tank (Examiner noting that the incorporated drive control means would be associated with compressor AP1 and tank AT1 while the second section, associated with VA1 and PS6 would be downstream from this region).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamiyama (JP08093701A) in view of Delachapelle (US 4,670,223) and in further view of Schneider (DE20307238U1).
Claim 8:  Kamiyama and Delachapelle teach the previous limitations.  Kamiyama does not disclose an automatic system for discharging possible condensate present in said tank.  However, Schneider discloses an automatic system for discharging possible condensate present in its tank (Fig. 1, see 6 and paragraphs 11 and 21).  It would have been obvious before the effective filing date of the invention to a skilled artisan to include a drain system as taught by Schneider into the apparatus of Kamiyama to regularly avoid overfilling of the storage tanks and disrupting gas transport.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.  In light of Applicant’s clarifying amendments, Examiner has newly relied upon Kamiyama 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN C ZOLLINGER whose telephone number is (571)270-7815. The examiner can normally be reached Generally M-F 9-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN C ZOLLINGER/Primary Examiner, Art Unit 3746